UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1305


JUDY MARIE MCCREARY,

                                              Plaintiff - Appellant,

          versus


VAUGHN & BASSETT FURNITURE COMPANY,

                                              Defendant - Appellee,


          and


JOHN D. BASSETT, III, President/CEO,

                                                           Defendant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:05-cv-00413-WWD)


Submitted:   December 13, 2007         Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judy Marie McCreary, Appellant Pro Se.      Sarah Helen Roane,
OLGETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Judy Marie McCreary appeals the magistrate judge’s order

dismissing her discrimination and retaliation action under Title

VII of the Civil Rights Act of 1964, as a sanction under Fed. R.

Civ. P. 37(d).*   We have reviewed the record and find no reversible

error.   Accordingly, we deny McCreary’s motion for appointment of

counsel and affirm for the reasons stated by the magistrate judge.

See McCreary v. Vaughn & Bassett Furniture Co., No. 1:05-cv-00413-

WWD (M.D.N.C. Mar. 21, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
      The parties consented to exercise of jurisdiction        by   a
magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).

                                - 2 -